DETAILED ACTION
                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Status of Claims
Claim(s) 1-27 is/are currently under examination.
                                         Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1, 14 is/are rejected due to said dependency.
Claims 4 and 5 are duplicates. Applicant should cancel one of them. 
Claim 14 recites “the position sensor comprises a set of instructions used by the controller to compute patient position from the detected light signal or from the blood oxygen saturation values”. However, claim 1 discloses that the position sensor determines patient sleeping position. Therefore, it is unclear if the position sensor determines the sleeping position or the controller computes patient position. Clarification is requested via amendments.

                                       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,14, 16, 21, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DelloStritto et al. (USPN 8,688,187-Cited by the Applicant) in view of Nagai et al. (USPN 2006/0173257).
Regarding claims 1, 2-3, 8, 10-12, 16, 26, DelloStritto et al. discloses pulse oximeter (reads on claimed an obstructive sleep apnea detection device) comprising: an optical engagement surface adapted to engage a user’s skin (translucent, clear, high-clarity virgin polypropylene 134 in figure 3a, Col.3 lines 31-35); a light source adapted to emit light from the optical engagement surface (LED(s) 119 in figures 1-3, Col.2 lines 40-50); a photodetector adapted to detect light at the optical engagement surface and to generate a detected light signal (photodetector 117 figures 1-3, Col.2 lines 40-50); a controller adapted to determine and record in memory blood oxygen saturation values computed from the detected light signal (processor module 110 figures 1-3, Col.2 line 52-Col.3 line 20, Col 4 lines 5-29); a housing supporting the optical engagement surface, the photodetector, the light source, the position sensor, and the controller (reusable housing 102, 114, 120 in figures 1-3, Col.2 lines 1-50); and a flexible material disposed below the peripheral surface, the optical engagement surface extending downward from a lower surface of the flexible material (flexible disposable pad 128 reads on claimed flexible material figures 1-3, element 134 is extending outward/downward from the pad 128 as shown in figure 3a, Col.3 lines 22-50, Col.4 lines 1-51). 
DelloStritto et al. fails to disclose a position sensor adapted to determine patient sleeping position. 
Nagai et al. discloses a sleep evaluation method and apparatus including a pulse oximeter (element 21 figure 11, [0058]) and three-axis acceleration sensor to measure patient’s position (element 22 figure 11, [0049], [0058], [0069]-[0072]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA )  to have implemented the acceleration sensor of Nagai et al. into the device of DelloStritto et al., with a reasonable expectation of success, because the prior art teaches an apparatus measuring physiological parameter of the user (pulse oximeter), as taught by DelloStritto et al., and since measuring patient’s position in addition to patient’s oxygen saturation values and correlating blood oxygen saturation with position information would have been known in the art, as taught by Nagai et al.. The rationale would have been to provide additional patient data, and more accurate measurements of the position, and it would have been no more than the combination of the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Regarding claims 10, 23, the combination of DelloStritto et al. and Nagai et al. discloses a communicator adapted to communicate the blood oxygen saturation values and user information position information (DelloStritto et al.: network interface 105 figure 1, Col.2 lines 52-67).
Regarding claims 11, 24, the combination of DelloStritto et al. and Nagai et al. discloses that the communicator comprises a wireless transmitter disposed in the housing (DelloStritto et al.: Col.2 lines 52-67).
Regarding claims 12, 25, the combination of DelloStritto et al. and Nagai et al. discloses the optical engagement surface is shaped to engage skin on a forehead of the user (Since the element 134 is slightly extending outward from the surface of the adhesive surface 136 which is adhered to the user’s skin, the element 134 is in contact with the skin therefore is shaped to engage skin of the user; DelloStritto et al.: Col.3 line 22-Col.4 line 15).
Regarding claims 8, 21, the combination of DelloStritto et al. and Nagai et al. discloses that the flexible material comprises adhesive (DelloStritto et al.: adhesive 136 figure 2, Col.3 lines 22-56).
Regarding claims 14, 26, the combination of DelloStritto et al. and Nagai et al. discloses the position sensor comprises an accelerometer (Nagai et al. element 22 figure 11, [0049], [0058], [0069]-[0072]).
Claims 4-7, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DelloStritto et al. (USPN 8,688,187-Cited by the Applicant) in view of Nagai et al. as applied to claim 1 above, and further in view of Berndsen (USPN 2008/0200786).
Regarding claims 4-5, 17-18, while DelloStritto et al. discloses flexible disposable pad 128 in contact with the user’s skin and translucent, clear, high-clarity virgin polypropylene 134 extending outward/downward from the pad 128 as shown in figure 3a, DelloStritto et al. fails to disclose that the element 134 is disposed 0.1 mm to 2.5 mm from the lower surface of the pad. Berndsen discloses that "window" (elements 46, 47 figure 3) keeps the warm electronic components, the detector 25 and emitter 27, a distance from the patient's skin wherein each of the windows 46, 47 create a separation of approximately 1 mm ([0022]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA )  to have modified the skin engaging surface (translucent, clear, high-clarity virgin polypropylene 134) of DelloStritto to be disposed 1mm from the lower surface of the flexible material (pad 128) as taught by Berndsen, with a reasonable expectation of success, because the prior art teaches translucent, clear, high-clarity virgin polypropylene 134 extending from outward/downward from the pad 128 and disposed on top of the light source and the detector, as taught by DelloStritto, and changing the distance the layer 134 (window) is disposed in relation to the pad 128 will change the space between the light source (and detector) and the skin of the user. The modification of placing emitter (and detector) 1 mm from the skin of the user by adjusting the distance between the pad 128 were the emitter (and detector) are positioned, and the layer 134 (window), the warm electronic components (emitter and detector) are kept 1mm from the skin of the user. The rationale would have been to keep the warm electronic components from the skin, and it would have been no more than the combination of the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Regarding claims 6-7, 19-20, while DelloStritto et al. discloses flexible disposable pad 128 in contact with the user’s skin and translucent, clear, high-clarity virgin polypropylene 134 extending outward/downward from the pad 128 as shown in figure 3a, DelloStritto et al. fails to disclose that the element 134 is disposed 0.25 mm to 0.75 mm from the lower surface of the pad. Berndsen discloses that "window" (elements 46, 47 figure 3) keeps the warm electronic components, the detector 25 and emitter 27, a distance from the patient's skin wherein each of the windows 46, 47 create a separation of less than 1 mm ([0022]).
Therefore, it would have been obvious to someone of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have placed the warm electronic components (emitter and detector) less than 1 mm from the skin (disposing the layer 134 less than 1mm from the pad (lower surface of the flexible material) where the warm electronic components are located), with a reasonable expectation of success, since the prior art of DelloStritto et al. teaches layer 134 disposed on top of the pad 128 separating the warm electronic components from the skin. The motivation would have been to perform routine optimization for separating the warm electronic components (emitter and detector) less than 1mm from the skin in order to keep the electronic components from the skin. Further, the separation distance between the skin and the warm electronic components is a result effective variable that can be adjusted to achieve a proper distance from the warm electronic components and the skin to avoid overheating/burning the skin. The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See also MPEP §2144.05. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  Since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device". See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir.1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) 
In addition, a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459,105 USPQ 237 (CCPA 1955).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DelloStritto et al. in view of Nagai et al. as applied to claim 1 above, and further in view of Fuji (USPN 2012/0016219).
Regarding claim 13, while the combination of DelloStritto et al. and Nagai et al. discloses that the optical engagement surface comprises a translucent, clear, high-clarity virgin polypropylene (134 in figure 3a, Col.3 lines 31-35), the combination fails to disclose that the optical engagement surface (layer 134) preferentially absorbing light wavelengths corresponding to light wavelengths emitted by the light source. Fuji discloses that the window 141 is made of material that passes light for measurement and rest of the window 141 is coated with an absorber that absorbs light ([0074]-[0075]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have coated some portions of the layer 134 of DelloStritto et al. in view of Nagai et al. with an absorber that absorbs light as taught by Fuji, since such modification would have provided a window coated with absorber in order to absorb light. The rationale would have been to provide coating to the window (layer 134) in order to absorb light and obtain more accurate measurements, and it would have been no more than the combination of the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Claims 9, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DelloStritto et al. in view of Nagai et al. as applied to claim 1 above, and further in view of Kodama et al. (USPN 7862521).
DelloStritto et al. in view of Nagai et al. fails to disclose a tapered frustoconical surface extending from an opening in the optical engagement surface to an active surface of the photodetector. Kodama et al. discloses a tapered frustoconical element positioned over the sensing element (as shown in the figure below).	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA )  to have modified the layer 134 of DelloStritto et al. in view of Nagai et al. to have a tapered frustoconical surface extending from an opening in the layer 134 surface to an active surface of the sensing element as taught by Kodama et al., with a reasonable expectation of success, because the prior art teaches that the layer 134 is positioned on top of the optical elements, as taught by DelloStritto et al. in view of Nagai et al., and since tapered frustoconical shaped element on top of the sensing element would have been known in the art, as taught by Kodama et al.. The rationale would have been to provide the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417. Therefore, the combination of DelloStritto et al. in view of Nagai et al. in view of Kodama et al. discloses a diameter of the second opening adjacent the photodetector is smaller than a diameter of the active surface of the photodetector (as shown above the D1 is larger than D2).


    PNG
    media_image1.png
    436
    293
    media_image1.png
    Greyscale


Claims 15, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over DelloStritto et al. in view of Nagai et al. as applied to claim 1 above, and further in view of Watson et al. (USPN 2009/0326353).
Regarding claim 14, the combination of DelloStritto et al. and Nagai et al. fails to disclose a set of instructions used by the controller to compute patient position from the detected light signal. Watson et al. discloses determining patient positions from the detected PPG signal ([0103]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA )  to have implemented the teaching of obtaining position information form the detected PPG signal as taught by Watson et al. into the device of DelloStritto et al. in view of Nagai et al., with a reasonable expectation of success, because the prior art teaches an apparatus measuring physiological parameter of the user (pulse oximeter) and position information, as taught by DelloStritto et al. in view of Nagai et al., and since obtaining position information from the detected PPG signal would have been known in the art, as taught by Watson et al.. The rationale would have been to obtain additional position information, and it would have been no more than the combination of the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
                                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARJAN FARDANESH/           Primary Examiner, Art Unit 3791